DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, it is unclear how the handle has first and second threads.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior Art (applicant’s prior art from figure 15) in view of Suriol (U.S. Pub. No. 20090045158).
Regarding Claim 1, Prior Art discloses an alignment positioning structure for a container lid handle and a holding part, comprising: a body 91 (figure 15), formed by surrounding from a side to have an accommodating space and a longitudinal lengthwise columnar body (figure 15), and an end of the body being an open end 912 (figure 15) and communicating with the accommodating space, and the other end of the body being a closed end 914 (Figure 15); a gripping protuberance 915 (figure 15), having a convex surface formed and protruded outwardly from the partial side of the body in a transverse direction (figure 15), and an inwardly bent force applying surface disposed at two opposite ends of the convex surface separately (Figure 15); a lid 92 (Figure 15), having a top and a bottom (Figure 15), and a combining section being formed and extended from a peripheral side of the top in a direction towards the bottom and provided for combining the open end of the body, and the top having two opposite first combining portions (Figure 15); a handle 93 (figure 15), being in a nonlinear shape, and having two opposite end portions (Figure 15), and the two end portions respectively having a second combining portion (figure 15), and the two second combining portions being used for combining the two first combining portions respectively (figure 15).  Prior art does not disclose a first thread, formed on a peripheral side of the open end of the body; and a second thread, formed on a peripheral side of the combining section of the lid, for spirally coupled to the first thread, so as to allow the lid to move longitudinally between a first position and a second position of the body; wherein, when the lid is situated at the second position, an exterior included angle is defined along the longitudinal direction section of the force applying surface and the longitudinal direction section between the two second combining portions, and the exterior included angle is equal to or smaller than 90 degrees; wherein, when the lid is situated at the second position, a first gap is formed between an outer end of the open end of the body and the bottom of the lid, and the bottom has a first compensation portion for compensating the first gap, so that the lid abuts against the open end of the body along the longitudinal direction by the first compensation portion.  However, Suriol teaches a first thread, formed on a peripheral side of the open end of the body T (Figure 2); and a second thread, formed on a peripheral side of the combining section of the lid 24 (figure 1), for spirally coupled to the first thread, so as to allow the lid to move longitudinally between a first position and a second position of the body (figure 1 and 2, paragraph 21); wherein, when the lid is situated at the second position, an exterior included angle is defined along the longitudinal direction section of the force applying surface and the longitudinal direction section between the two second combining portions (Figure 1), and the exterior included angle is equal to or smaller than 90 degrees (Figure 1 and 2); wherein, when the lid is situated at the second position, a first gap is formed between an outer end of the open end of the body and the bottom of the lid (paragraph 21), and the bottom has a first compensation portion for compensating the first gap (figure 1), so that the lid abuts against the open end of the body along the longitudinal direction by the first compensation portion (paragraph 21).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prior Art to include threads, as taught by Suriol, in order to allow the easy removal and closure of the lid.
Regarding Claim 2, Suriol teaches the second position refers to a minimum distance between the lid and the open end of the body (paragraph 21).
Regarding Claim 3, Suriol teaches the first compensation portion is formed by at least two corresponding outwardly convex bodies 28 (figure 1).
Regarding Claim 4, Suriol teaches the first compensation portion is formed by at least two corresponding outwardly convex bodies 28 (Figure 1).
Regarding Claim 5, Suriol teaches the lid is situated at the second position, a second gap is formed between a peripheral side of the combining section of the lid and a screw peak of the first thread, and a second compensation portion is disposed at a peripheral side of the combining section of the lid for compensating the second gap, so that the lid abuts against the open end of the body by the second compensation portion along the cross-sectional direction (figure 1, paragraph 21 and 25).
Regarding Claim 6, Suriol teaches the lid is situated at the second position, a second gap is formed between a peripheral side of the combining section of the lid and a screw peak of the first thread, and a second compensation portion is disposed at a peripheral side of the combining section of the lid for compensating the second gap, so that the lid abuts against the open end of the body by the second compensation portion along the cross-sectional direction (figure 1, paragraph 21 and 25).
Regarding Claim 7, Suriol teaches the lid is situated at the second position, a second gap is formed between a peripheral side of the combining section of the lid and a screw peak of the first thread, and a second compensation portion is disposed at a peripheral side of the combining section of the lid for compensating the second gap, so that the lid abuts against the open end of the body by the second compensation portion along the cross-sectional direction (figure 1, paragraph 21 and 25).
Regarding Claim 8, Suriol teaches the lid is situated at the second position, a second gap is formed between a peripheral side of the combining section of the lid and a screw peak of the first thread, and a second compensation portion is disposed at a peripheral side of the combining section of the lid for compensating the second gap, so that the lid abuts against the open end of the body by the second compensation portion along the cross-sectional direction (figure 1, paragraph 21 and 25).
Regarding Claim 9, Suriol teaches the second compensation portion is formed by an outwardly convex body (figure 1).
Regarding Claim 10, Suriol teaches the second compensation portion is formed by an outwardly convex body (Figure 1).
Regarding Claim 11, Suriol teaches the second compensation portion is formed by an outwardly convex body (Figure 1).
Regarding Claim 12, Suriol teaches the second compensation portion is formed by an outwardly convex body (Figure 1).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733